DETAILED ACTION
Election/Restrictions
1.	Applicant’s election of Group II, claims 1-22 drawn to a recombinant host cell capable of producing a steviol glycoside in a cell culture, wherein the host cell comprises a gene encoding a Sugar Transporter SWEET (SWEET), wherein the SWEET polypeptide comprises a polypeptide having at least 50% sequence identity to the amino acid sequence set forth in any one of SEQ ID Nos:24, 26, or 28 without traverse.

Applicants further elect the following SEQ ID Nos:

e Claim 2 —SEQ ID NO:170;

e Claim 3— SEQ ID NO:36;

e Claim 4— SEQ ID NO:170;

e Claim 5— SEQ ID NO:94;

In clain6
o Item (a) – SEQ ID NO:182;
o Item (b) – SEQ ID NO:184;
o Item I — SEQ ID NO:188;
o Item (d) – SEQ ID NO: 186;
0 Item I — SEQ ID NO:192;
o Item (f) — SEQ ID NO:194:
0 Item (g) — SEQ ID NO:196;
0 Item (h) — SEQ ID NO:200;
o Item (i) – SEQ ID NO:198;
o Item (j) – SEQ ID NO:204.



 In the reply filed on 7/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-22 (comprising part (a); modified expression of SWEET as shown in SEQ ID NO: 20 or 22 and claims 23-26 are withdrawn from consideration for being drawn to a non-elected invention.
Claim Objections
2.	Claims 1-22 are objected to because of the following informalities:  they contain non-elected subject matter which should be removed from the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Instant claim 1 recites:
    A recombinant host cell capable of producing a steviol glycoside in a cell culture, wherein the host cell comprises a gene encoding a Sugar Transporter SWEET (SWEET) polypeptide;
wherein the SWEET polypeptide comprises a polypeptide having at least 50% sequence identity to the amino acid sequence set forth in any one of SEQ ID Nos: 24, 26 or 28. 

	Other dependent claims variously add further limitations of deletion of genes at least 50% sequence identity to SEQ ID Nos170, 36, 94, 182, 184, etc., of varying homologies (55%, 70%) etc.; cell culture additions; recombinant cell being plant cell, mammalian cell, yeast, …etc., and host organisms; or wherein steviol glycoside comprises steviol-13-0-glucose, steviol- 19-0-glucose, steviol-1,2-bioside, steviol-1,3-bioside, 1,2- stevioside, 1,3-stevioside, Rebusoside, Rebaudioside A (RebA), Rebaudioside B (RebB), Rebaudioside D (RebD), etc., , or cell lysate from the recombinant cell of claim 1, comprising: comprising: (a) the steviol glycoside, the glycosylated ent-kaurenol compound, and/or the glycosylated ent-kaurenoic acid compound produced by the recombinant host cell; (b) glucose, fructose, sucrose, xylose, rhamnose, UDP-glucose, UDP- rhamnose, UDP-xylose, and/or N-acetyl-glucosamine; and[[/or]] (c) supplemental nutrients comprising trace metals, vitamins, salts, yeast nitrogen base, YNB, and/or amino acid; or wherein expression of the one or more recombinant genes increases (or decreases) the amount of the steviol glycoside, the glycosylated ent-kaurene compound, etc.
The instant specification demonstrates that Sugar Transporter SWEET protein (SWEET) polypeptide (SEQ ID NO: 24, 26 or 28) and methods of producing it in a recombinant host cell (gene which encodes said polypeptides are SEQ ID NO: 23, 25 and 27).  Example 2 demonstrates that expression of SWEET from E.coli (SEQ ID NOs: 23/24, 25/26, 27/28) improved excretion RebA, RebB, RebD and RebM transport into the culture medium by approximately 2-fold. See Example 4, Figure 2, and Figure 3.  However, this is not adequate written description for the broad scope of the instant claims and the numerous variants included therein.
	 In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The few specific mutants or species in the selected sequences as described here are not representative of the genus claimed. This is demonstrated in the selective variation in the product produced by the modified enzymes, as is evidenced by the instant specification and as shown above.
According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of different enzymes and phosphates with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure the genes recited in claim 1 and variants of up to 50%. Those of ordinary skill in the art would not be able to identify without further testing what specific gene sequences would encode a protein having the desired activity as none is shown to be present in the claims as written.
The genus of polynucleotides or genes (encoding protein of varying sequence homologies) that comprise these DNA molecules and encoding many different proteins may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 50% of the sequence that can be varied and still result in a DNA encoding a protein having the desired activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
General knowledge in the art included the knowledge that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the expectation would be that the substitution would not likely conserve the protein’s tertiary structure. Given what is known in the art about the likely outcome of substitutions on structure, those in the art would have likely expected the applicant to have been in possession of a genus of proteins having a tertiary structure similar to SEQ ID NO: 24/26/28, 170, 36, 170, 94, and sequences in dependent claims etc. (at least 95% identity to the sequence of SEQ ID Nos. 24, 26 or 28 for example) although the claim is not so limited. However, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. There is no disclosure of the active site amino acid residues responsible for the catalytic activity. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, in this case there is no general knowledge in the art about similar proteins to SEQ ID Nos. 24/26/28 and the SEQ ID Nos in the dependent claims to suggest that general similarity of structure confers the activity. 
Accordingly, one of skill in the art would not accept the disclosure of SEQ ID Nos. 24/26/28, etc., (or the encoding DNA sequences) as representative of other proteins having the desired enzyme activities of the steviol glycoside biosynthesis pathway. The specification, taken with the pre-existing knowledge in the art of amino acid substitution and the genetic code, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
	The claimed invention is also directed to, "a recombinant host" capable of producing a steviol glycoside precursor, however, the claimed invention is not adequately described because it comprise a large variable genus of "host cell" from any source. In addition, no correlation is made structure and function for the genes and the expression products claimed (see for example claim 1).   Furthermore, dependent claims are directed to structures that are for example 70% identical or 65% identical, thus representing a variant thereof with no alignment between structure and function (see for example claim 4, 11, etc). The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of hosts, genes and the encoded proteins, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid/amino acid/product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
In considering that the effect of modifying the expression of the transporters is dependent on the type of host (plant, animal, bacterium, yeast, etc) an may have any or no effect on steviol glycoside production, the type of modification is open, the “portion” of glycoside transported into the medium, which is independent of the modification, is also undefined, as is the point in time at which transport should occur (during culture, at the end of culture, etc.).  The instant claims provide alternative recombinant hosts with modified expressions of various endogenous transporter genes that are capable of synthesizing steviol glycosides and transporting them into the culture medium.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
Claim Rejections - 35 USC § 112-Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The scope of each genus includes many members of different enzymes and phosphates with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure the genes recited in claim 1 and variants of up to 50%. Those of ordinary skill in the art would not be able to identify without further testing what specific gene sequences would encode a protein having the desired activity as none is shown to be present in the claims as written.
The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what the nucleotides may be changed without causing a detrimental effect to the protein and with the added features of “capable of producing a steviol glycoside”.  It is unpredictable as to which nucleic/amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of protection/function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in an antigenic determinant could again result in loss of function.  As stated above, Applicants have not shown the particular substitution and the result it produces.  Applicants have provided no guidance to enable one of ordinary skill in the art how to determine, without undue experimentation, the effects of different amino substitutions and the nature and extent of the changes that can be made.  It is expensive and time consuming to make amino acid substitutions at more than one position, in a particular region of the protein, in view of the many fold possibilities for change in structure and the uncertainty as to what utility will be possessed.  See Mikayama et al. (Nov.1993. Proc.Natl.Acad.Sci. USA, vol. 90 : 10056-10060) which teaches that the three-dimensional structure of molecules is important for their biological function and even a single amino acid difference may account for markedly different biological activities.  Rudinger et al. (June 1976. Peptide Hormones. Biol.Council. pages 5-7) also teaches that amino acids owe their ‘significance’ to their inclusion in a pattern which is directly involved in recognition by, and binding to, the receptor and the significance of the particular amino acids and sequences for different amino acids cannot be predicted a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties and they do not recite the specific changes in the claims.  To start with the DNA is even more complicated.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of polynucleotide encoding SEQ ID NO: 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides/produce the polypeptides in the methods and compositions as instantly claimed. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexandrov et al (US20060150283-A1).
	Arabidopsis thaliana protein SEQ ID NO 113706 is 85% identical to Applicants’ SEQ ID NO: 24.  The reference teaches the recombinant expression of this protein in a host cell. See paragraphs [0099]-[0100], for example. This host cell anticipates instant claim 1 wherein the phrase “capable of producing a steviol glycoside” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Sequence alignment:

    PNG
    media_image1.png
    334
    576
    media_image1.png
    Greyscale

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frommer et al  (WO 2010/129540).
	Frommer et al teach the Arabidopsis thaliana GLUE transporter protein sequence #8, which is 85.3% identical to the SWEET polypeptide produced in the claim, e.g., SEQ ID NO: 24.  See abstract, paragraphs [0128]-[0137], and sequence results in SCORE.  Sequence alignment shown below.  The reference teaches expressing this protein in a host cell. This host cell anticipates instant claim 1 wherein the phrase “capable of producing a steviol glycoside” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Sequence alignment:

    PNG
    media_image2.png
    309
    488
    media_image2.png
    Greyscale

8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Creemers at al (WO 2000/004176).
	Creemers teach the Petunia hybrida nectary-specific protein NEC1 which has an an amino acid sequence 100% identical to Applicants’ SEQ ID NO: 26.  A DNA sequence from the promoter region upstream of nectary-specific expressed sequence e.g. NEC1 and FBP15 DNAs is used in a recombinant DNA construct comprising a DNA encoding a metabolite preferably recombinant protein, a DNA encoding a signal peptide that targets the recombinant protein to the nectar and optionally a signal sequence functional in plants for the transcription termination and polyadenylation of an RNA molecule  See paragraphs 9-15 and the claims . The DNA construct is useful for producing transgenic plants which excrete recombinant proteins in its nectar. The nectar is processed into honey by insects (preferably bees) and the desired protein is easily recovered from it. The recombinant proteins are useful for pharmaceutical purposes, as enzymes for biotests and antioxidants for food additives.  This host cell anticipates instant claim 1 wherein the phrase “capable of producing a steviol glycoside” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Sequence alignment:

    PNG
    media_image3.png
    288
    477
    media_image3.png
    Greyscale


8.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al (; filed 12/25/14; published 7/2/15).
	Aoki et al teach the Triticium uratu SWEET protein, SEQI NO: 53 which is 100% identical to Applicants’ SEQ ID NO: 28. See paragraph [0011]. The reference teaches that the encoding DNA of this protein is used in a transformed host cell for producing exudate with high sugar content and for enhancing expression of the reporter protein. This host cell anticipates instant claim 1 wherein the phrase “capable of producing a steviol glycoside” is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Sequence alignment:

    PNG
    media_image4.png
    319
    488
    media_image4.png
    Greyscale


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,421,893 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is the species of a recombinant host cell for producing a steviol glycoside in a cell culture wherein the host cell comprises at least one endogenous transporter polypeptide having at least 95% sequence identity to the amino acid sequence set forth in SEQ I DNO: 26 while the instant claims allow for 50% identity to SEQ ID NO: 26 and/or also SEQ ID NO: 24 or 28.  Accordingly, the scope of the instant claims and the patented claims are not patentably distinct.

Status of claims :
The instant application discloses surprising and unexpected effect of Sugar Transporter SWEET protein (SEQ ID NO:24, 26 or 28) on excretion of higher molecular weight steviol glycosides (e.g., RebA, RebB, RebD and/or RebM) into the culture medium from recombinant yeast strains recited in the Specification (see, e.g. Examples 2-5; Tables 5-10; Figure 3; see also, Office Action, p. 5).   However, this is not commensurate in scope with the current claim. The scope of instant claim 1 only requires any host cell recombinantly expressing a gene encoding a SWEET polypeptide wherein the SWEET polypeptide has at least 50% identity to the amino acid sequence set forth in SEQ ID NO: 24, 26 OR 28.  The prior art teaches expressing these SWEET genes recombinantly in a host cell.  There is nothing structurally distinct between the host cell of the prior art and the host cell instantly claimed.  Claim 1 does not recite the deletion of a gene which increases excretion of the higher molecular weight steviol glycosides (e.g., RebA, RebB, RebD and/or RebM).
Prior art not presently relied on:

US2008148432-A1.
Petunia x hybrida protein SEQ ID:48691.100% identical to Applicants SEQ ID NO:26

RESULT 7Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/21/22